                                Case 1:19-cv-01074-JEJ Document 1-2 Filed 06/24/19 Page 1 of 2
                                                         Exhibit A to the Complaint
Location: Dillsburg, PA                                                                            IP Address: 174.60.70.212
Total Works Infringed: 26                                                                          ISP: Comcast Cable
 Work         Hash                                         UTC               Site     Published        Registered       Registration
 1            4CFCD4A417821FCFCD79A36FA4B8E445497B61BB     04/10/2019        Tushy    03/22/2019       04/08/2019       PA0002164887
                                                           23:18:41
 2            1523397C6B7401F400406A2EF704B90D899AC963     12/26/2018        Tushy    11/02/2018       12/10/2018       PA0002145834
                                                           21:46:25
 3            163BCAAD62A48679217B9EC1CB479ADCB9927439     03/14/2018        Tushy    01/21/2018       02/20/2018       PA0002104191
                                                           20:38:48
 4            2F211F18E60D52167B5401A2BDC3A34B797B4103     09/02/2018        Tushy    04/01/2018       04/17/2018       PA0002116061
                                                           22:17:09
 5            3929C6ACC3682628E7E1859A0AD1E7DF9F777E5B     09/02/2018        Tushy    06/10/2017       07/07/2017       PA0002074096
                                                           23:24:32
 6            48791B9AB4FE1CB1B9EC107CC1208FACED0E48A2     09/02/2018        Tushy    04/11/2018       05/23/2018       PA0002101305
                                                           21:08:11
 7            4E7F2F93BD5EB1A8C5B4A71DC0B81F6526EBEB00     09/02/2018        Tushy    07/05/2017       07/06/2017       PA0002041555
                                                           23:51:58
 8            511C7F11A60ED930504DEEC07273BB24BD01EE80     12/26/2018        Tushy    11/12/2018       12/10/2018       PA0002145826
                                                           21:12:56
 9            66FFBE0D7F8DF62BA9F1C88322C65E92099898FE     12/26/2018        Tushy    12/07/2018       01/22/2019       PA0002149849
                                                           21:47:27
 10           6853D68665EAC2D439946526E3F7D00F62F0F5E7     12/26/2018        Tushy    11/27/2018       01/22/2019       PA0002149851
                                                           21:11:17
 11           7676BD98294D4DD8DB993161B039D616A6689D52     03/09/2019        Tushy    01/16/2019       02/22/2019       PA0002155133
                                                           21:39:32
 12           8259E054CFA0573F1ECB1BB1C169EA1A1D063B11     03/14/2018        Tushy    01/31/2018       02/20/2018       PA0002104182
                                                           20:38:42
 13           836E9AE7B73C937D38A3BBFFCCF09A2C054D34CB     03/15/2018        Tushy    02/20/2018       03/01/2018       PA0002079187
                                                           04:04:12
 14           95F872C95CEC2C7CDC9733252FB09ADF3ACAED31     10/13/2018        Tushy    09/28/2018       10/16/2018       PA0002127781
                                                           16:30:42
 15           9C824A2D4EB747339F1B9E2E83479104BE703703     12/26/2018        Tushy    12/20/2018       01/22/2019       PA0002147682
                                                           21:04:47
 16           9F5DC79A096FE8F502B4D627C88634B680347EC2     12/26/2018        Tushy    11/07/2018       11/25/2018       PA0002136607
                                                           21:14:22
 17           AA89286A02740505CC476A80FDEFE2AD70BA81C3     03/15/2018        Tushy    03/02/2018       04/17/2018       PA0002116728
                                                           13:51:14
                         Case 1:19-cv-01074-JEJ Document 1-2 Filed 06/24/19 Page 2 of 2
Work   Hash                                     UTC          Site       Published     Registered   Registration
18     AF90186CE8BE21B5766F5C4D9589016575E11BB9 09/02/2018   Tushy      05/11/2018    05/24/2018   PA0002101379
                                                18:35:08
19     B20B838967A81D63C95D7CECED4CD0D3DFD527A3 09/02/2018   Tushy      08/09/2018    09/05/2018   PA0002135685
                                                22:13:44
20     B24CF93F1B70BB20849E2ED96396F94C1963DA29 12/26/2018   Tushy      12/17/2018    02/02/2019   PA0002155393
                                                20:52:00
21     B3B6F1AD1664BE7B7FBD518F9C2B4B87FD251A1B 12/26/2018   Tushy      10/03/2018    11/01/2018   PA0002143432
                                                21:48:15
22     B96BCDF4558FFA95A926B8F0957D4832CB123808 09/02/2018   Tushy      07/25/2018    09/05/2018   PA0002134601
                                                20:55:46
23     D089BB27F113F62989CF44E391964D843D0EF73B 12/26/2018   Tushy      10/13/2018    11/01/2018   PA0002143435
                                                21:47:38
24     D121DFA499CA673977D7D111E3F0F4D873EF28E9 09/02/2018   Tushy      06/25/2018    08/07/2018   PA0002132395
                                                21:02:39
25     D54652B4A2E25005F6478DB8476A539DC68BF993 12/26/2018   Tushy      10/28/2018    12/10/2018   PA0002145831
                                                21:47:20
26     FC2051300F7BC5F36EC201CAF598CDFCA97F843E 08/22/2018   Tushy      06/15/2018    07/14/2018   PA0002128159
                                                00:04:26
